Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 24(b)(5) Annuities VARIABLE ANNUITY APPLICATION ING USA Annuity and Life Insurance Company (the Company) A member of the ING family of companies [ING LOGO] [ PO Box 9271 Des Moines, IA 50306-9271 Phone: (800) 366-0066 Overnight Delivery: ING Annuities 909 Locust Street Des Moines, IA 50309-2899 ] For Agent Use Only: Clients Account Number: If this customer data form is being signed in a state other than the owners resident state, please specify the state where the business was solicited and the purpose of the visit. 1(A). OWNER Name Trust Date SSN/TIN Birth Date c Male c Female Street Address (No P.O. Box addresses.) City State ZIP Mailing Address (If different than above.) City State ZIP Phone # E-mail Address Country of Citizenship 1(B). NON-QUALIFIED CONTRACTS ONLY - JOINT OWNER (Optional) Relationship to Owner Name Trust Date SSN/TIN Birth Date c Male c Female Street Address (No P.O. Box addresses.) City State ZIP Mailing Address (If different than above.) City State ZIP Phone # E-mail Address Country of Citizenship 2. ANNUITANT (For qualified accounts, annuitant must be the owner.) Relationship to Owner: c Owner c Joint Owner c Other (Please complete the information below if this choice is selected.) Name Relationship to Owner SSN Birth Date c Male c Female Permanent Street Address City State ZIP Country of Citizenship GA-CDF-1105(12/08) Page 1 of 9 - Incomplete without all pages. Order #137872 1 2/15/2008 3. BENEFICIARIES (All fields for each beneficiary must be completed. Percentages must be in whole numbers.) Beneficiary proceeds will be split equally if no percentages are provided. Primary Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Please use the space in section 11 if you need to list additional beneficiaries. SAMPLE BENEFICIARY DESIGNATIONS Be sure to use given names such as Mary M. Doe, not Mrs. John Doe, and include the address and relationship of the beneficiary or beneficiaries to the owner. The following designations may be helpful to you: Name Relationship to Owner Birth Date SSN/TIN Perc ent One Primary Beneficiary Mary M. Doe Sister 03/31/1950 123-45-6789 100% Two Primary Beneficiaries Jane J. Doe John J. Doe Mother Father 04/01/1940 05/01/1935 ###-##-#### ###-##-#### 50% 50% One Primary Beneficiary One Contingent Jane J. Doe John J. Doe Wife Son 11/30/1923 06/18/1951 ###-##-#### ###-##-#### 100% 100% Estate Estate of John Doe Estate N/A 67-981239 100% Trust ABC Trust Dated 1/1/85 Trust N/A 44-234567 100% Testamentary Trust 1 (Trust established within the owners will ) Trust created by the Last Will and Testament of John Doe Testam entary Trust N/A 38-078602 100% 1 If the trust is terminated or if no trustee is qualified to receive the proceeds within six months of the insureds death, then the proceeds go to the owner or owners estate. GA-CDF-1105(12/08) Page 2 of 9 - Incomplete without all pages. Order #137872 12/15/2008 4. INITIAL INVESTMENT (Select one.) Please make all checks payable to ING USA Annuity and Life Insurance Company. c Initial Premium Paid $ c Estimated amount of Transfer/1035 Exchange $ 5. PRODUCT SELECTION [ ü ING Rollover Choice Variable Annuity ] [ Death Benefit Option Packages (Select one. If no selection is made, the death benefit will default to Option Package I.) c Option Package I c Option Package II c Option Package III (Not available in WA.) The death benefit, withdrawal options and expenses will vary depending on the option package chosen. Please refer to your prospectus for further details on the option packages available under this ] contract. [ Optional Living Benefit (Select one.) c Minimum Guaranteed Income Benefit (MGIB) ( Not Available in ) c [ ING LifePay Plus ] Minimum Guaranteed Withdrawal Benefit (2008. [ v1) ] (LifePay [ Plus) ] 1 ( Not Available in ) c [ ING Joint LifePay Plus ] Minimum Guaranteed Withdrawal Benefit [ (2008.v1) ] (Joint [ LifePay Plus) ] 1 (Not Available in ) There are specific ownership and beneficiary requirements for election of the [ Joint LifePay Plus ] benefit option. 1 Funds must be allocated per [ LifePay Plus ] and [ Joint LifePay Plus ] requirements detailed on page 6. Read your prospectus carefully regarding details about [ LifePay Plus ] and [ Joint LifePay Plus. ] Applications that do not comply with these requirements will be deemed not in good order, and the contract will not be issued until correct investment instructions are received. If you choose [ LifePay Plus ] or [ Joint LifePay Plus, ] use only section 9B to complete your allocation selection. ] 6. TELEPHONE/ELECTRONIC TRANSMISSION AUTHORIZATION I authorize ING USA Annuity and Life Insurance Company to act upon reallocation instructions, given by electronic means or voice command from the agent named in section 15 and/or the following individuals listed below upon furnishing their Social Security number or alternative identification number. To authorize an individual (including an agent), the owner must initial: Provide the name and Social Security number of other authorized individuals below 1 : Name SSN Name SSN Neither the Company nor any person authorized by the Company will be responsible for any claim, loss, liability or expense in connection with instructions received by electronic means or voice command from such person if the Company or other such person acted on such electronic means or voice command in good faith in reliance upon this authorization. The Company will continue to act upon this authorization until such time as the person indicated above is no longer affiliated with the broker/dealer under which my contract was purchased or until such time as I notify the Company in writing of a change in instructions. 1 I f a Social Security number/tax identification number is not provided, the proposed individual will not be authorized for certain transaction s . GA-CDF-1105(12/08) Page 3 of 9 - Incomplete without all pages. Order #137872 12/15/2008 7. PLAN TYPE FOR NEW CONTRACT Non-Qualified: [ c Non-qualified c Non-qualified Transfer/1035 Exchange (Like to Like transfer) ] Qualified: [ c IRA 1 c IRA Transfer c IRA Rollover from Qualified Plan 1 If this is an IRA contribution, please indicate the amount and tax year. c Roth IRA. If this is a transfer, provide the original conversion/establishment date and amount ] 8. REPLACEMENT Do you currently have any existing individual life insurance policies or annuity contracts? c Yes c No Will this contract replace any life insurance policy or annuity contract in this or any other company? c Yes c No If Yes, please identify each policy or contract and the issuing company. Company Policy/Contract # Company Policy/Contract # Company Policy/Contract # Company Policy/Contract # If either or both of the questions in this section are answered Yes, please complete and return with this form a copy of any state replacement forms. GA-CDF-1105(12/08) Page 4 of 9 - Incomplete without all pages. Order #137872 12/15/2008 9A. ALLOCATION SELECTION - USE IF YOU HAVE NOT ELECTED THE [ PLUS ][ ][ LIFEPAY PLUS ] BENEFIT OPTION Complete page 6, section 9B if you have elected the [ LifePay Plus ][ or ][ Joint LifePay Plus ] benefit [] option To elect an optional DCA transfer program, allocate money to [ ING Liquid Assets, ][ 6-Month DCA ] , [ or ][ 12-Month DCA, ] and indicate the funds the DCA is to go to by writing percentages in the DCA (Optional) columns. Enter allocations in whole percentages.The initial and DCA allocations must each total 100%. Monthly transfer amount $ (Maximum [ 1/12 ] of amount allocated to divisions below. Not applicable for [ 6-Month DCA. ] ) Variable Investments [ 1 ] Initial Allocation % (Required) DCA Allocation % (Optional) Initial Allocation % (Required) DCA Allocation % (Optional) [ % Fidelity ® VIP Contrafund % % ING Pioneer Mid Cap Value % % Fidelity ® VIP Equity-Income % % ING Solution 2015 % % Franklin Small Cap Value Securities % % ING Solution 2025 % % ING American Century Large Company Value % % ING Solution 2035 % % ING American Century Small-Mid Cap Value % % ING Solution 2045 % % ING American Funds Bond % % ING Solution Income % % ING American Funds Growth % % ING T. Rowe Price Capital Appreciation % % ING American Funds Growth-Income % % ING T. Rowe Price Diversified Mid Cap Growth % % ING American Funds International % % ING T. Rowe Price Equity Income % % ING Baron Small Cap Growth % % ING T. Rowe Price Growth Equity % % ING BlackRock Global Science and Technology % % ING Templeton Foreign Equity % % ING BlackRock Large Cap Growth % % ING Thornburg Value % % ING Davis New York Venture % % ING UBS U.S. Large Cap Equity % % ING Evergreen Omega % % ING Van Kampen Capital Growth % % ING Focus 5 % % ING Van Kampen Comstock Fund % % ING Franklin Templeton Founding Strategy % % ING Van Kampen Equity and Income % % ING Global Real Estate % % ING VP Balanced % % ING JPMorgan Emerging Markets Equity % % ING VP Growth and Income % % ING JPMorgan Mid Cap Value % % ING VP Index Plus International Equity % % ING Legg Mason Aggressive Growth % % ING VP Index Plus LargeCap % % ING Legg Mason Value % % ING VP Index Plus MidCap % % ING Lehman Brothers U.S. Aggregate Bond Index % % ING VP Index Plus SmallCap % % ING Liquid Assets 2 % % ING VP Intermediate Bond % % ING Marsico International Opportunities % % ING VP International Value % % ING MFS Total Return % % ING VP MidCap Opportunities % % ING MFS Utilities % % ING VP Small Company % % ING Oppenheimer Global % % ING VP SmallCap Opportunities % % ING Oppenheimer Strategic Income 2 % % ING VP Strategic Allocation Conservative % % ING Opportunistic Large Cap Growth % % ING VP Strategic Allocation Growth % % ING Opportunistic Large Cap Value % % ING VP Strategic Allocation Moderate % % ING PIMCO Core Bond 2 % % ING WisdomTree (SM) Global High Yielding Equity % % ING PIMCO High Yield % Index % ING PIMCO Total Return 2 % % Oppenheimer Main Street Small Cap % % ING Pioneer Fund % % PIMCO VIT Real Return % % Pioneer Equity-Income VCT % ] [ 3 ] Fixed Investment Options [ % 6-Month DCA 4 NA % % Fixed Account 5-Year Term %NA % 12-Month DCA NA % % Fixed Account 7-Year Term %NA % Fixed Account 1-Year Term NA % % Fixed Account 10-Year Term %NA ] % Fixed Account 3-Year Term NA % [ 1 The available share class is subject to service and/or 12b-1 fees. 2 These portfolios are special funds. Transfers to and from and amounts invested in these portfolios may affect death benefit and living benefit guarantees. 3 May not be available in all states. Read the appropriate prospectus and any prospectus supplements for more information. 4 Not available in Washington. ] GA-CDF-1105(12/08) Page 5 of 9 - Incomplete without all pages. Order #137872 12/15/2008 9B. ALLOCATION SELECTION - USE IF YOU HAVE ELECTED THE [ LIFEPAY PLUS ][ OR ][ JOINT LIFEPAY PLUS ] BENEFIT OPTION Complete page 5, section 9A if you did not elect the [ LifePay Plus ] or Joint [ LifePay Plus ] benefit option. Enter allocations in whole percentages according to the following options. Dollar cost averaging (DCA) allocations also must follow the option limitations. [ 5 ] To elect an optional DCA transfer program, allocate money to [ either ] [ 6-Month DCA ] [ or ] [ 12-Month DCA, ] and indicate the funds the DCA is to go to by writing percentages in the DCA (Optional) columns. The initial and DCA allocations must each total 100%. Monthly transfer amount $ (Maximum
